Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1796
                       Lower Tribunal No. 19-12951
                          ________________


       Miami Beach Construction Contractors, LLC, etc.,
                                  Appellant,

                                     vs.

              Jockey Club III Association, Inc., etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

      The Law Offices of Michael D. Stewart, and Michael D. Stewart, for
appellant.

       Blaxberg, Grayson, Kukoff & Forteza, P.A., and Gaspar Forteza, and
I. Barry Blaxberg, for appellee.


Before LOGUE, LINDSEY, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979) (“In appellate proceedings the decision of a trial

court has the presumption of correctness and the burden is on the

appellant to demonstrate error.”).




                                     2